DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/295,469 filed 3/7/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 3/18/21. Claims 1-2, 5-8, and 10 were amended. Claim 11 was newly added. Claims 1-11 are presently pending and presented for examination.

Response to Arguments
Regarding objections to the disclosure: for purposes of citing to applicant’s disclosure, examiner will use the paragraph numbers from US 20190281430 A1. In applicant’s remarks filed 3/18/21, applicant clarified on the record that “The second recognizer is a neural network corresponding to a recognition model such as artificial intelligence (AI), and is a software program.” In light of this clarification, it is now clear how software information could have been transmitted from a server, as in [0037], while also being present in a hardware component mounted in the vehicle, as in [0038]. This point being clarified, the objections to the disclosure are withdrawn.
Regarding claim objections: applicant has made amendments to the claims in response to examiner’s objections to claims 5-6 over minor informalities.
Regarding claim 5, the claim is still not grammatically correct. Specifically, the claim contains the phrase “wherein cause the second recognition model” (emphasis added). “wherein cause” is not a grammatically correct construct, and for this reason examiner will continue to object to claim 5. There are multiple options to resolve this, for example:
“wherein cause the second recognition model to execute the second recognition process” could be made to read “wherein executes the second recognition process”
“wherein cause the second recognition model to execute the second recognition process” could be made to read “and cause the second recognition model to execute the second recognition process”
One way or another, applicant must resolve this grammatical error.
	Regarding claim 6, applicant’s amendments to the claim have resolved the minor informalities to this claim from the non-final rejection. The objection to claim 6 is therefore withdrawn.

Regarding interpretation under 35 USC 112(f) and rejection under 35 USC 112(b): applicant’s amendments to claims 1-2, 5-8, and 10 have obviated the interpretation of these claims under 35 USC 112(f); the use of the limitation “model” instead of “recognizer” is adequate to clarify that the limitations are directed to software. The interpretation of these claims under 35 USC 112(f) is therefore withdrawn. Furthermore, the rejections of claims 1-9 under 35 USC 112(b) are also withdrawn.

Regarding rejection under 35 USC 101: Applicant's arguments filed 3/18/21 with respect to the rejections of claims 1-10 under 35 USC 101 have been fully considered but they are not persuasive. Examiner will explain while focusing on the content of independent claims 1 and 10:
Regarding Step 1, which concerns whether or not the claimed invention falls into one of the four statutory categories, examiner agrees with applicant’s assessment that each of the claims is directed to one of the four statutory categories, as stated in the non-final rejection: claim 1 and claim 10 are both directed to apparatuses.

Regarding Step 2A – Prong One, which concerns whether or not the claims are directed to a judicial exception (particularly, a mental process), applicant cites to numerous sections of applicant’s specification to argue that, “the subject features recited in both the previous form of claim 1, and especially as amended in this paper, could not practically be performed in the human mind without the associated hardware and the assistance of a special purpose computer programmed to apply the specialized algorithms disclosed in the specification of the present application and recited in the claim” (See at least Page 17 of applicant’s remarks). 
However, this argument is not persuasive. The claim steps executed by the apparatus of claim 1, for instance, are directed to the concept of taking in multiple batches of sensor data, determining priority and suitability of the batches of sensor data, and transmitting a batch of sensor data based on the determined priority and suitability of the batch of sensor data, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, a user could visually inspect their surroundings, 
Examiner notes that applicant further argues, “This makes it possible to advance the AI with more certainty, speed up the AI upgrade cycle in the self-driving car, and provide a safer and more pleasant self-driving car to the user early on. It is evident that such advantages could not be obtained by any alleged practice of the claimed invention in the human mind without the associated hardware and the assistance of a special purpose computer programmed to apply the specialized algorithms disclosed in the specification of the present application and recited in the claims.” However, this argument is not persuasive since examiner notes that applicant does not currently claim any limitations wherein a controller of a self-driving vehicle performs driving of the vehicle. If applicant added some limitation of actual controlling of driving operations of the autonomous vehicle, then this would be adequate to overcome the 101 rejection, since there is no way for a user to mentally control vehicle parts and actuators.

Regarding Step 2A - Prong Two, which concerns whether or not the claimed invention is integrated into a practical application, applicant attempts to draw a parallel to Ex Parte Smith self-driving car to the user early on” (emphasis added by examiner).
However, this argument is not persuasive since applicant does not, for example, recite in the claims that, “the sensor information is used by the controller of a self-driving car to control the driving operations of the self-driving car.” Adding such a limitation would unquestionably integrate the judicial exception into a practical application and overcome this 101 rejection, and applicant absolutely has basis for such an amendment in applicant’s specification (For example, applicant discloses, “In self-driving car 101, when self-driving, real-time object detection necessary for the self-driving is executed in information processing apparatus 200 using the information data including the image data output from sensor 202 usable for object detection” [See at least 0049 in applicant’s specification]). Just as the claimed features in Ex Parte Smith placed “temporary restraints on execution of trades”, thus going beyond mere data processing and integrating that claimed invention into the field of endeavor of controlling trading operations, applicant would have to recite an amendment as explicit as the example given by examiner to truly go beyond mere data processing and integrate applicant’s claimed invention into the field of endeavor of controlling the driving operations of a self-driving car. Otherwise, currently, the claimed invention recites generic information processing which, barring the use of generic computer parts to substitute a human Ex Parte Smith, of integrating the claimed invention into the practical application of controlling the driving operations of a vehicle as suggested by examiner, is not there yet but could be added if applicant wishes to make such an amendment and thus overcome this 101 rejection. Without such vehicle control-related limitations, applicant’s argument that the claimed invention is somehow intuitively applicable to the control of the driving of a self-driving car is not persuasive.

Regarding Step 2B, which concerns whether or not the combination of additional elements of the claimed invention constitute an inventive concept, applicant argues, “As explicitly described in the USPTO Memorandum [pertaining to changes in examination procedure in view of Berkheimer v. HP, Inc.], an additional element is not well- understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following four options: Option 1 - Statement(s) by Applicant, Option 2 - Court Decisions in MPEP § 2106.05(d)(II), Option 3 - Publication(s), Option 4 - Official Notice.” 
As will be described in the section of this office action called “Claim Rejections – 35 USC 102”, examiner has determined that the prior art reads on the claimed limitations, so by applicant’s own reasoning, this argument is not persuasive.

As will be described in the section of this office action entitled “Claim Rejections - 35 USC 101”, the dependent claims contain no limitations which would cause them to overcome 

Regarding claim rejections under 35 USC 102: Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive.
Regarding claims 1 and 10, applicant argues, “Farr does not disclose, or even suggest, the additionally- recited feature in claim 1 of ‘cause ... a second recognition model to execute a second recognition process that takes the sensor information as input, the second recognition model being configured to operate under different capability conditions from the first recognition model.’” (See at least page 29 in applicant’s remarks)
However, this argument is not persuasive since Farr does discloses an information processing apparatus configured to: cause… a second recognition model to execute a second recognition process that takes the sensor information as input, the second recognition model being configured to operate under different capability conditions from the first recognition model (See at least Fig. 3 in Farr: Farr discloses that the vehicle controller 222 may execute the road hint logic 234 to track progress of the vehicle 102 along a route using the 3D prior maps 114 and data from Lidar 228 camera 230 and/or other sensors [See at least Farr, 0045]. This first algorithm, which merely localizes the vehicle under normal conditions by reading pre-stored map data, may be regarded as applicant’s first recognition model. Farr further discloses that at 302, the autonomous vehicle controller 222 detects an anomaly using one or more sensors of the vehicle 102 representing a deviation from prior maps 114 [See at least Farr, 0045]. Farr further discloses that at step 304, the controller 222 may identify the anomaly [See at least Farr, 0046]. This second algorithm which identifies the anomaly may therefore be regarded as operating under different conditions than the first algorithm, namely under conditions where an anomaly is discovered).
Applicant further argues that, “Farr does not disclose, or even suggest, ‘a difference between a first recognition result of the first recognition process and a second recognition result of the second recognition process,’” (See at least page 30 of applicant’s remarks).
However, this argument is not persuasive since Farr does disclose an information processing apparatus which determines a difference between a first recognition result of the first recognition process and a second recognition result of the second recognition process (See at least Fig. 3 in Farr: Farr discloses that at steps 304, 306, and 310, the vehicle controller 222 may identify details of the anomaly and how it differs from the prior map 114, and transmit this deviation information and sensor data to an autonomous vehicle data server 110 [See at least Farr, 0047-0049]).
For at least the above stated reasons, claims 1 and 10 are not allowable over the prior art of record.

Regarding claims 2-9, these claims are also not allowable at least by virtue of dependence of claim 1.

Claim Objections
Claims 1, 5 and 10 are objected to because of the following informalities: 
In claims 1 and 10, examiner believes that “transmit only sensor information deemed suitable” should be “transmit only portions of the sensor information deemed suitable” or other such similar phraseology which clarifies that the sensor information which is transmitted is part of the sensor information introduced earlier in the claim; this is an antecedent basis issue.
In claim 5, “wherein cause” is not a grammatically correct construct. There are multiple ways to resolve this. There are multiple ways for applicant to amend the claims to resolve these issues. For example:
“wherein cause the second recognition model to execute the second recognition process” could be made to read “wherein executes the second recognition process”
“wherein cause the second recognition model to execute the second recognition process” could be made to read “and cause the second recognition model to execute the second recognition process”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of collecting sensor data, recognizing sensor data, evaluating the priority of sensor data, and sending sensor data to a server. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding claim 1, applicant discloses An information processing apparatus installed in a vehicle that is communicatively connected to a server apparatus, the information processing apparatus being configured to: 
cause a first recognition model to execute a first recognition process that takes sensor information as input, and a second recognition model to execute a second recognition process that takes the sensor information as input, the second recognition model being configured to operate under different capability conditions from the first recognition model; 
determine one of a transmission necessity and a transmission priority of the sensor information depending on a difference between a first recognition result of the first recognition process and a second recognition result of the second recognition process; and 
transmit only sensor information deemed suitable as vehicle training data to the server apparatus according to the one of the transmission necessity and the transmission priority determined, wherein
the sensor information is vehicle sensor information.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of taking in multiple batches of sensor data, determining priority of the batches of sensor data, and transmitting a batch of sensor data to a server based on the determined priority of the batch of sensor data, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices, such as applicant’s “information processing apparatus”, are insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually  “information processing apparatus” is described in paragraph [0049] of the Applicant’s specification as “a microcontroller included in an on-board electronic control unit (ECU)”, which means that it is merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note: as discussed in the “Response to Arguments” earlier, applicant could overcome this 101 rejection by reciting control of a self-driving car by a controller. For instance, an example limitation to this end could be wherein “the sensor information is used by the controller of a self-driving car to control the driving operations of the self-driving car.” Adding such a limitation would unquestionably integrate the judicial exception into a practical application and overcome this 101 rejection, and applicant absolutely has basis for such an amendment in applicant’s specification (For example, applicant discloses, “In self-driving car 101, when self-driving, real-time object detection necessary for the self-driving is executed in information processing apparatus 200 using the information data including the image data output from sensor 202 usable for object detection” [See at least 0049 in applicant’s specification]). However, this is merely a suggestion on the part of examiner to move prosecution forward and any amendments are ultimately the decision of applicant.

Regarding claim 2, applicant recites The information processing apparatus according to claim 1, being further configured to: 
cause the second recognition model to use more computational resources than the first recognition model. However, the clarification of how much computational resources are used is not adequate to integrate the judicial exception into a practical application. Further, introduction of additional generic computer parts is not sufficient to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The information processing apparatus according to claim 1, being further configured to: 
determine one of the transmission necessity and the transmission priority depending on a numerical difference between the first recognition result and the second recognition result. 

Regarding claim 4, applicant recites The information processing apparatus according to claim 1, being further configured to: 
determine one of the transmission necessity and the transmission priority depending on a type difference between the first recognition result and the second recognition result. However, the act of determining additional characteristics of the judicial exception using a “type difference” is not adequate to integrate the judicial exception into a practical application and is therefore insufficient to amount to more than a mere mental process.

Regarding claim 5, applicant recites The information processing apparatus according to claim 1, being further configured to: 
determine whether the vehicle including the information processing apparatus has a surplus of computational resources greater than or equal to a predetermined amount, wherein 
cause the second recognition model to execute the second recognition process when it is determined that the vehicle has a surplus of the computational resources greater than or equal to the predetermined amount. However, the clarification of how much computational resources are available is not adequate to integrate the judicial exception into a practical application. Further, introduction of additional generic computer parts is not sufficient to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The information processing apparatus according to claim 1, being further configured to: 
cause the second recognition model to perform the second recognition process according to one of (i) available computational resources in the vehicle including the information processing apparatus and (ii) a training purpose for the first recognition model. However, causing the judicial exception to occur as a result of another condition which may be determined via a mental process is not adequate to integrate the judicial exception into a practical application. Further, introduction of additional generic computer parts is not sufficient to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The information processing apparatus according to claim 1, being further configured to: 
cause the second recognition model to be obtained from the server apparatus via communication. However, the introduction of communication with a server so that the judicial exception is obtained via communication with the server is not adequate to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The information processing apparatus according to claim 1, being further configured to: 
prioritize sensor information that fulfills a predetermined condition over other sensor information, and cause the second recognition model to execute the second recognition process on the sensor information prioritized. However, the act of determining additional characteristics of the judicial exception to as a precondition to apply the judicial exception is not adequate to integrate the judicial exception into a practical application and is therefore insufficient to amount to more than a mere mental process.

Regarding claim 9, applicant recites The information processing apparatus according to claim 8, being further configured to: 
determine whether sensor information fulfilling a condition related to one of (i) time information indicating a time at which the sensor information is generated, (ii) driving control information indicating control details for allowing the vehicle including the information processing apparatus to drive, and (iii) external environment information indicating an outside environment of the vehicle is the sensor information that fulfills the predetermined condition. However, the act of determining additional characteristics of the judicial exception is not adequate to integrate the judicial exception into a practical application and is therefore insufficient to amount to more than a mere mental process.

Regarding claim 10, applicant discloses A non-transitory computer-readable recording medium for use in a computer, the recording medium having a computer program that is executed by a processor included in an information processing apparatus installed in a vehicle that is communicably connected to a server apparatus, the program being configured to cause the processor to: 
execute a first recognition process that takes sensor information as input by a first recognition model; 
execute a second recognition process that takes the sensor information as input by a second recognition model that has different capability conditions from the first recognition model; 
determine one of a transmission necessity and a transmission priority of the sensor information depending on a difference between a first recognition result of the first recognition process and a second recognition result of the second recognition process; and 
transmit only sensor information deemed suitable as vehicle training data to the server apparatus according to the one of the transmission necessity and the transmission priority determined, wherein
the sensor information is vehicle sensor information.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of taking in multiple batches of sensor data, determining necessity or priority of the batches of sensor data, and transmitting a batch of sensor data to a server based on the determined necessity or priority of the batch of sensor data, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).

Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “processor” described in at least paragraph [0041] of the Applicant’s specification is merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds 
Examiner’s note: as discussed in the “Response to Arguments” earlier, applicant could overcome this 101 rejection by reciting control of a self-driving car by a controller. For instance, an example limitation to this end could be wherein “the sensor information is used by the controller of a self-driving car to control the driving operations of the self-driving car.” Adding such a limitation would unquestionably integrate the judicial exception into a practical application and overcome this 101 rejection, and applicant absolutely has basis for such an amendment in applicant’s specification (For example, applicant discloses, “In self-driving car 101, when self-driving, real-time object detection necessary for the self-driving is executed in information processing apparatus 200 using the information data including the image data output from sensor 202 usable for object detection” [See at least 0049 in applicant’s specification]). However, this is merely a suggestion on the part of examiner to move prosecution forward and any amendments are ultimately the decision of applicant.

Regarding claim 11, applicant recites The information processing apparatus according to claim 1, wherein 
the sensor information that is transmitted is vehicle training data for training the first recognition model.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farr et al. (US 20190019409 A1), hereinafter referred to as Farr.
Regarding claim 1, Farr discloses An information processing apparatus installed in a vehicle (See at least Fig. 3 in Farr: Farr discloses that a method may be executed by a vehicle controller 222 [See at least Farr, 0044]) that is communicatively connected to a server apparatus (See at least Fig. 3 in Farr, esp. 308, 310, and 312: Farr discloses that the vehicle is in communication with a server [See at least Farr, 0048-0050]), the information processing apparatus being configured to: 
cause a first recognition model to execute a first recognition process that takes sensor information as input (See at least Fig. 3 in Farr: Farr discloses that the vehicle controller 222 may execute the road hint logic 234 to track progress of the vehicle 102 along a route using the 3D prior maps 114 and data from Lidar 228 camera 230 and/or other sensors [See at least Farr, 0045]), and a second recognition model to execute a second recognition process that takes the sensor information as input, the second recognition model being configured to operate under different capability conditions from the first recognition model (See at least Fig. 3 in Farr: Farr discloses that at 302, the autonomous vehicle controller 222 detects an anomaly using one or more sensors of the vehicle 102 representing a deviation from prior maps 114 [See at least Farr, 0045]. Farr further discloses that at step 304, the controller 222 may identify the anomaly [See at least Farr, 0046]); 
determine one of a transmission necessity and a transmission priority of the sensor information depending on a difference between a first recognition result of the first recognition process and a second recognition result of the second recognition process (See at least Fig. 3 in Farr: Farr discloses that at steps 304, 306, and 310, the vehicle controller 222 may identify details of the anomaly and how it differs from the prior map 114, and transmit this deviation information and sensor data to an autonomous vehicle data server 110 [See at least Farr, 0047-0049]. Execution of these steps in response to an anomaly may be regarded as determining a transmission priority of the sensor information); and 
transmit only sensor information deemed suitable as vehicle training data to the server apparatus according to the one of the transmission necessity and the transmission priority determined (See at least Fig. 3 in Farr: Farr discloses that, at step 312, vehicle controller 222 may send the raw sensor data to the autonomous vehicle data server 110 [See at least Farr, 0050]. Also see at least Fig. 4 in Farr: Farr discloses that from 408-412, the server 110 may utilize sophisticated techniques, such as trained neural networks, to identify the anomaly, update the 3D Prior Map, and send the updated 3D Prior Map to the AVs 102 [See at least Farr, 0055-0057]. Farr further discloses that for a given vehicle 102, the autonomous vehicle controller 222 discovers anomalies by detecting differences between sensor data and previously-loaded 3D prior maps 114 maintained in the vehicle storage 226 [See at least Farr, 0037-0038]. It will therefore be appreciated that the vehicles which receive the updated 3D prior map at step 412 in Fig. 4 learn not to discover the anomaly, and are therefore “trained”. Because the raw sensor data sent to the server is ultimately utilized by the server 110 to update the map and train the vehicles, the raw sensor data may be regarded as suitable vehicle training data), wherein 
the sensor information is vehicle sensor information (See at least Fig. 3 in Farr: Farr discloses that, at step 312, vehicle controller 222 may send the raw sensor data to the autonomous vehicle data server 110 [See at least Farr, 0050]).

Regarding claim 2, Farr discloses The information processing apparatus according to claim 1, being further configured to: 
cause the second recognition model to use more computational resources than the first recognition model (See at least Fig. 3 in Farr: Farr discloses that at 302, the autonomous vehicle controller 222 detects an anomaly using one or more sensors of the vehicle 102 representing a deviation from prior maps 114 [See at least Farr, 0045]. Farr further discloses that at step 304, the controller 222 may identify the anomaly, and at subsequent steps identify a “deviation hint” of the anomaly [See at least Farr, 0046-0049]. Also see Fig. 2 in Farr: Farr discloses that AV Controller 222 comprises different sections for prior maps, deviation hints, etc. [Farr, 0033]. It will therefore be appreciated that when the second recognition model process is being executed after detection of an anomaly, the additional memory, such as deviation hints 116, must be accessed. Farr further disclose that after vehicle server 110 has received raw sensor data indicative of an anomaly from the vehicle, the server may provide computing capabilities greater than those of vehicle 102 to process the data [See at least Farr, 0055]).

Regarding claim 3, Farr discloses The information processing apparatus according to claim 1, being further configured to: 
determine one of the transmission necessity and the transmission priority depending on a numerical difference between the first recognition result and the second recognition result (See at least Fig. 3 in Farr: Farr discloses that at 302, the autonomous vehicle controller 222 detects an anomaly using one or more sensors of the vehicle 102 representing a deviation from prior maps 114 [See at least Farr, 0045]. Farr further discloses that the anomaly may be the presence of an unfamiliar, but quantifiable, feature, which may be regarded as a numerical difference between the expected and actual detection results [See at least Farr, 0045]).

Regarding claim 4, Farr discloses The information processing apparatus according to claim 1, being further configured to: 
determine one of the transmission necessity and the transmission priority depending on a type difference between the first recognition result and the second recognition result (See at least Fig. 3 in Farr: Farr discloses that at 302, the autonomous vehicle controller 222 detects an anomaly using one or more sensors of the vehicle 102 representing a deviation from prior maps 114 [See at least Farr, 0045]. Farr further discloses that the anomaly may be the presence of an unfamiliar, but quantifiable, feature, which may be regarded as a type difference between the expected and actual detection results [See at least Farr, 0045]).

Regarding claim 5, Farr discloses The information processing apparatus according to claim 1, being further configured to: 
determine whether the vehicle including the information processing apparatus has a surplus of computational resources greater than or equal to a predetermined amount (See at least Fig. 2 in Farr: Farr discloses that the computing system of vehicle 102 comprises autonomous vehicle controller 222, which contains storage 226, 3d prior maps 114, deviation hints 116, and other resources utilized to complete the anomaly detection process of Fig. 3 [See at least Farr, 0033]. It will thus be appreciated that the vehicle controller has enough resources to complete the anomaly detection process), wherein 
cause the second recognition model to execute the second recognition process when it is determined that the vehicle has a surplus of the computational resources greater than or equal to the predetermined amount (See at least Fig. 3 in Farr: Farr discloses that at 302, the autonomous vehicle controller 222 detects an anomaly using one or more sensors of the vehicle 102 representing a deviation from prior maps 114 [See at least Farr, 0045]. Farr further discloses that at step 304, the controller 222 may identify the anomaly and complete the remaining steps to the end [See at least Farr, 0046]. It will thus be appreciated that the steps are completed when there is enough memory and processor capacity available to complete them).

Regarding claim 6, Farr discloses The information processing apparatus according to claim 1, being further configured to: 
cause the second recognition model to perform the second recognition process according to one of (i) available computational resources in the vehicle including the information processing apparatus and (ii) a training purpose for the first recognition model (See at least Fig. 4 in Farr: Farr discloses that, in response to receiving the anomaly data and identifying the anomaly, the server 110 may update the prior map data and transmit it back to the autonomous vehicles 102 to update their information [See at least Farr, 0057]).

Regarding claim 7, Farr discloses The information processing apparatus according to claim 1, being further configured to: 
cause the second recognition model to be obtained from the server apparatus via communication (See at least Fig. 4 in Farr: Farr discloses that, in response to receiving the anomaly data and identifying the anomaly, the server 110 may update the prior map data and transmit it back to the autonomous vehicles 102 to update their information and anomaly detection methods [See at least Farr, 0057]. It will thus be appreciated that updated prior map data used for future anomaly detection operations is received from the server).

Regarding claim 8, Farr discloses The information processing apparatus according to claim 1, being further configured to: 
prioritize sensor information that fulfills a predetermined condition over other sensor information, and cause the second recognition model to execute the second recognition process on the sensor information prioritized (See at least Fig. 3 in Farr: Farr discloses that at 302, the autonomous vehicle controller 222 detects an anomaly using one or more sensors of the vehicle 102 representing a deviation from prior maps 114 [See at least Farr, 0045]. Farr further discloses that at step 304, the controller 222 may identify the anomaly [See at least Farr, 0046]. It will therefore be appreciated that the process of Fig. 3 is executed in response to anomalous sensor information rather than normal sensor information).

Regarding claim 9, Farr discloses The information processing apparatus according to claim 8, being further configured to: 
determine whether sensor information fulfilling a condition related to one of (i) time information indicating a time at which the sensor information is generated, (ii) driving control information indicating control details for allowing the vehicle including the information processing apparatus to drive, and (iii) external environment information indicating an outside environment of the vehicle is the sensor information that fulfills the predetermined condition (See at least Fig. 3 in Farr: Farr discloses that at 302, the autonomous vehicle controller 222 detects an anomaly using one or more sensors of the vehicle 102 representing a deviation from prior maps 114 [See at least Farr, 0045]. Farr further discloses that this deviation may be due to environmental conditions, such as the presence of new features on/in the roadway [See at least Farr, 0045]).

Regarding claim 10, Farr discloses A non-transitory computer-readable recording medium for use in a computer, the recording medium having a computer program that is executed by a processor included in an information processing apparatus installed in a vehicle (See at least Fig. 3 in Farr: Farr discloses that a method may be executed by a vehicle controller 222 [See at least Farr, 0044]) that is communicably connected to a server apparatus (See at least Fig. 3 in Farr, esp. 308, 310, and 312: Farr discloses that the vehicle is in communication with a server [See at least Farr, 0048-0050]), the program being configured to cause the processor to: 
execute a first recognition process that takes sensor information as input by a first recognition model (See at least Fig. 3 in Farr: Farr discloses that the vehicle controller 222 may execute the road hint logic 234 to track progress of the vehicle 102 along a route using the 3D prior maps 114 and data from Lidar 228 camera 230 and/or other sensors [See at least Farr, 0045]); 
execute a second recognition process that takes the sensor information as input by a second recognition model that has different capability conditions from the first recognition model (See at least Fig. 3 in Farr: Farr discloses that at 302, the autonomous vehicle controller 222 detects an anomaly using one or more sensors of the vehicle 102 representing a deviation from prior maps 114 [See at least Farr, 0045]. Farr further discloses that at step 304, the controller 222 may identify the anomaly [See at least Farr, 0046]); 
determine one of a transmission necessity and a transmission priority of the sensor information depending on a difference between a first recognition result of the first recognition process and a second recognition result of the second recognition process (See at least Fig. 3 in Farr: Farr discloses that at steps 304, 306, and 310, the vehicle controller 222 may identify details of the anomaly and how it differs from the prior map 114, and transmit this deviation information and sensor data to an autonomous vehicle data server 110 [See at least Farr, 0047-0049]. Execution of these steps in response to an anomaly may be regarded as determining a transmission priority of the sensor information); and 
transmit only sensor information deemed suitable as vehicle training data to the server apparatus according to the one of the transmission necessity and the transmission priority determined (See at least Fig. 3 in Farr: Farr discloses that, at step 312, vehicle controller 222 may send the raw sensor data to the autonomous vehicle data server 110 [See at least Farr, 0050]. Also see at least Fig. 4 in Farr: Farr discloses that from 408-412, the server 110 may utilize sophisticated techniques, such as trained neural networks, to identify the anomaly, update the 3D Prior Map, and send the updated 3D Prior Map to the AVs 102 [See at least Farr, 0055-0057]. Farr further discloses that for a given vehicle 102, the autonomous vehicle controller 222 discovers anomalies by detecting differences between sensor data and previously-loaded 3D prior maps 114 maintained in the vehicle storage 226 [See at least Farr, 0037-0038]. It will therefore be appreciated that the vehicles which receive the updated 3D prior map at step 412 in Fig. 4 learn not to discover the anomaly, and are therefore “trained”. Because the raw sensor data sent to the server is ultimately utilized by the server 110 to update the map and train the vehicles, the raw sensor data may be regarded as suitable vehicle training data), wherein
the sensor information is vehicle sensor information (See at least Fig. 3 in Farr: Farr discloses that, at step 312, vehicle controller 222 may send the raw sensor data to the autonomous vehicle data server 110 [See at least Farr, 0050]).

Regarding claim 11, Farr discloses The information processing apparatus according to claim 1, wherein the sensor information that is transmitted is vehicle training data for training the first recognition model (See at least Fig. 3 in Farr: Farr discloses that, at step 312, vehicle controller 222 may send the raw sensor data to the autonomous vehicle data server 110 [See at least Farr, 0050]. Also see at least Fig. 4 in Farr: Farr discloses that from 408-412, the server 110 may utilize sophisticated techniques, such as trained neural networks, to identify the anomaly, update the 3D Prior Map, and send the updated 3D Prior Map to the AVs 102 [See at least Farr, 0055-0057]. Farr further discloses that for a given vehicle 102, the autonomous vehicle controller 222 discovers anomalies by detecting differences between sensor data and previously-loaded 3D prior maps 114 maintained in the vehicle storage 226 [See at least Farr, 0037-0038]. It will therefore be appreciated that the vehicles which receive the updated 3D prior map at step 412 in Fig. 4 learn not to discover the anomaly, and are therefore “trained”. Because the raw sensor data sent to the server is ultimately utilized by the server 110 to update the map and train the vehicles, the raw sensor data may be regarded as suitable vehicle training data for the first recognition model which, as described in the rejection of claim 10, comprises using the vehicle controller 222 to execute the road hint logic 234 to track progress of the vehicle 102 along a route using the 3D prior maps 114 [See at least Farr, 0045]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/             Examiner, Art Unit 3668                                                                                                                                                                                           /YAZAN A SOOFI/Primary Examiner, Art Unit 3668